Citation Nr: 1106413	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	


WITNESS AT HEARING ON APPEAL

Veteran and an observer


ATTORNEY FOR THE BOARD

T. R. Bodger
INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals on appeal 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of that proceeding has been associated with the claims 
file.  

The Veteran submitted additional evidence after the August 20009 
statement of the case was issued.  However, this additional 
evidence is duplicative of evidence submitted prior to the 
statement of the case.  As such, the material has already 
reviewed by the RO in the adjudication of these claims and the 
Board need not remand for initial RO consideration.  See 
38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is as likely as not 
attributable to in-service noise exposure.    

2.  The Veteran's tinnitus is as likely as not attributable to 
in-service noise exposure.    


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the Veteran 
has bilateral hearing loss that is the result of a disease or 
injury incurred in active military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).
2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has tinnitus that is the result of a disease or injury 
incurred in active military service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim 
for service connection for his coronary artery disease, and 
therefore the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice requirements of the 
law have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

II.	 Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

a.	 Hearing Loss

For claims of service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for 
determining when a hearing "disability" is present so that 
service-connected compensation may be awarded, and section 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  

By way of background, the Veteran's DD Form 214 indicates that 
his military speciality was medical specialist and that his last 
major command was with the 1st Battalion of the 51st Infantry.  
The Veteran testified during his Board hearing that he was 
attached to a group of infantry, that he was constantly exposed 
to rifle fire during service, and that no hearing protection was 
provided.  He indicated that his medical corps unit would go out 
into the training fields with the infantry to provide needed 
medical help.  

In a November 2010 Training Letter 10-35, the Director of the VA 
Compensation and Pension Service provided a Duty MOS Noise 
Exposure Listing, which indicates the probability of noise 
exposure for various service occupations.  The Veteran's specific 
MOS is not listed.  However, it is noted that infantry man shows 
a high probability of in-service noise exposure.  Assuming the 
Veteran accompanied the infantry unit into the field, it follows 
that he was likely exposed to in-service acoustic trauma.  
Because the Board finds that the Veteran is competent and 
credible to report in-service noise exposure, in-service acoustic 
trauma is conceded.   See generally Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Post-service medical records indicate that the Veteran suffers 
from sensorineural hearing loss in both ears which meet the 
requirements of 38 C.F.R. § 3.385 for a current hearing loss 
disability.  Therefore, the Board turns to the issue of nexus.  
See Davidson, 1581 F.3d 1313.

The Veteran's service treatment records show that during his 
December 1965 pre-induction enlistment examination, the Veteran's 
pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
0 (10)
10 (20)
0 (5)
LEFT
15 (30)
0 (10) 
0 (10)
10 (20)
0 (5)

The Board notes that prior to November 1967, audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards must be converted 
to ISO-ANSI standards.  The ASA results are the figures on the 
left of each column and are not in parentheses.  The converted 
standards set by the ISO- ANSI are represented by the figures in 
parentheses.  These audiometric results indicate that the Veteran 
had some degree of hearing loss because the threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993); see also 38 C.F.R. § 3.385.

The Veteran was afforded another audiometric evaluation in May 
1966 when he actually entered active duty.  The audiometric 
results of the Veteran's pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
10 (20)
10 (15)
LEFT
5 (20)
5 (15)
5 (15) 
5 (15)
15 (20)

Again, the converted standards set by the ISO-ANSI are 
represented by the figures in the parentheses and the ANA 
standards are the figures on the left of each column and are not 
in parentheses.  The audiometric results taken in May 1966, when 
he actually entered active duty, do not show hearing loss and the 
presumption of soundness attaches.  See Hensley, 5 Vet. App. at 
157 (The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.); see also 38 U.S.C.A. § 1111 (the presumption of 
soundness attaches at the time of the examination, acceptance, 
and enrollment where no infirmity is noted or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service).  Despite the fact that the Veteran had 
borderline hearing loss pursuant to Hensley on his December 1965 
examination, this is insufficient to rebut the presumption of 
soundness since his hearing was reexamined upon entrance and no 
hearing loss was noted in May 1966.  Id.  Moreover, there must be 
clear and unmistakable evidence to rebut the presumption of 
soundness, and this is a formidable evidentiary burden.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  Cotant v. West, 
17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 
232 (1991) (noting that it is an "onerous" evidentiary 
standard).  

The Veteran's December 1967 separation examination shows that the 
Veteran's hearing loss in pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10
-
0
LEFT
0
0
0
-
0
 
Based upon this examination, the Veteran did not have hearing 
loss upon service discharge, and he expressly denied any hearing 
trouble at this time.  The Veteran did not seek treatment for any 
hearing problems until December 2008 when he submitted to private 
treatment from a Dr. S.  In December 2008, the Veteran complained 
that he has had trouble hearing high pitched sounds for many 
years and indicated his work with the infantry and being around 
loud noise.  An air audiogram was performed which showed 
bilateral severe sensorineural hearing loss consistent with his 
history of noise exposure.  The audiometric results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
75
LEFT
20
25
55
65
85

He was assessed with bilateral sensorineural hearing loss and 
tinnitus.  The Board notes that the private audiometric results 
indicated above were not interpreted but instead presented in a 
graph form.  However, this does not preclude the Board from 
assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995)(noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing).  In an undated, handwritten 
note on a copy of the aforementioned audiometric findings dated 
in December 2008, Dr. S. indicated that the Veteran had probable 
noise induced hearing loss, consistent with his past history of 
noise exposure in the U.S. Army.  

The Veteran underwent a VA examination in August 2009 to assess 
his hearing loss.  The examiner reviewed the claims file, to 
include the December 2008 report from Dr. S., the December 1965 
induction physical, and the December 1967 separation physical.  
The Veteran's pure tone thresholds were as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
85
LEFT
25
30
50
65
80

He was assessed with normal hearing through 1000 Hz with a mild 
to profound sensorineural hearing loss from 2000 to 8000 Hz in 
the right ear and a mild to severe sloping sensorineural hearing 
loss in the left ear.  The examiner opined that the Veteran's 
hearing loss was not likely a result of noise exposure in 
military service.  He reasoned that the Veteran's hearing was 
normal from 500 to 4000 Hz in both ears at his separation 
physical.  

The Veteran testified during his November 2010 Board hearing that 
he experienced hearing loss for a number of years and believed 
his hearing problems began in service.  The Veteran is competent 
to state that he experienced noise exposure in service and that 
he perceived that he had hearing problems.  See Jandreau, 492 
F.3d 1372.  He is also found to be credible in these assertions.

In balancing this evidence, the Board finds that the Veteran has 
a current diagnosis of bilateral hearing loss that has been 
linked to his active duty.  There is credible and competent lay 
evidence of diminished hearing in the Veteran's ears; competent 
medical evidence that the Veteran currently has bilateral ear 
hearing loss; and medical opinion evidence indicating at a 
minimum that the Veteran's current hearing loss is at least as 
likely as not caused by in-service acoustic trauma.  The Board 
finds the Veteran's assertions of noise exposure in service to be 
competent and credible and, when considering the medical 
evidence, the Board resolves any reasonable doubt in the 
Veteran's favor.  

The Board finds that the preponderance of the evidence favors a 
nexus between the current disability and any incident of service, 
including in-service noise exposure.  Consequently, the benefit-
of-the-doubt rule applies, and the claim of service connection 
for bilateral hearing loss disability must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

b.	Tinnitus

The Veteran testified and has submitted statements indicating 
that he was exposed to in-service acoustic trauma and that his 
tinnitus began during service.  The Board highlights that the 
Veteran is competent to state that he has tinnitus.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that 
the Veteran is competent to state that he experienced acoustic 
trauma in service.  See generally Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  He is also found to be credible.

The Veteran's service treatment records are silent as to any 
complaints of tinnitus.  However, the Veteran submitted private 
treatment records from Dr. S. which show a diagnosis of tinnitus.  
In a handwritten note on a December 2008 audiometric evaluation, 
Dr. S. indicated that the Veteran's tinnitus was consistent with 
a past history of noise exposure in the U.S. Army.  

The Veteran was afforded a VA audiometric examination in August 
2009.  During this examination, the Veteran indicated that he 
experienced ringing in his ear several times a day which lasts 
for several minutes.  The examiner diagnosed him with tinnitus 
and opined that it is not likely a result of noise exposure in 
military service.  He reasoned that tinnitus was not a result of 
service because the Veteran reported that his tinnitus began five 
years after service discharge.  

Despite the negative VA nexus opinion, the Veteran has a current 
diagnosis of tinnitus that has been linked to his active duty. 
There is credible and competent lay evidence of ringing in the 
Veteran's ears in the years following service; competent medical 
evidence that the Veteran currently has tinnitus; and medical 
opinion evidence indicating at a minimum that the Veteran's 
tinnitus was likely caused by in-service acoustic trauma.  The 
Board finds the Veteran's assertions of noise exposure in service 
to be competent and credible and, when considering the medical 
evidence, the Board resolves any reasonable doubt in the 
Veteran's favor.  Accordingly, the Board concludes that the 
evidence supports service connection for tinnitus. 38 U.S.C.A. § 
5107(b).

The Board finds that the preponderance of the evidence favors a 
nexus between the current disability and any incident of service, 
including in-service noise exposure.  Consequently, the benefit-
of-the-doubt rule applies, and the claim of service connection 
for tinnitus must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


